Citation Nr: 0830808	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-29 596	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis 
of the hands, spine, hips, and knees. 

2. Entitlement to service connection for peripheral 
neuropathy to include as due to exposure to Agent Orange.  

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1968 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the veteran appeared a hearing before a Decision 
Review Officer.  A transcript of the hearing is in the file.    


FINDINGS OF FACT

1. Rheumatoid arthritis of the hands, spine, hips, and knees 
was not affirmatively shown to have had onset during service; 
rheumatoid arthritis as a chronic disease was not manifested 
to a compensable degree within one year from the date of 
separation from service; rheumatoid arthritis, first 
diagnosed after service beyond the one-year presumptive 
period for rheumatoid arthritis as a chronic disease, is 
unrelated to an injury, disease, or event of service; and 
rheumatoid arthritis is not a disease subject to presumptive 
service connection due to exposure to Agent Orange.

2. Peripheral neuropathy was not affirmatively shown to have 
had onset during service; peripheral neuropathy as a chronic 
disease was not manifested to a compensable degree within one 
year from the date of separation from service; peripheral 
neuropathy, first diagnosed after service beyond the one-year 
presumptive period for peripheral neuropathy as a chronic 
disease, is unrelated to an injury, disease, or event of 
service; and chronic peripheral neuropathy, that is, not 
transient, is not a disease subject to presumptive service 
connection due to exposure to Agent Orange. 



3. The veteran's only service-connected disorders are 
tinnitus, rated 10 percent disabling and bilateral hearing 
loss, rated noncompensably disabling, which does not meet the 
requisite percentage requirements for a total disability 
rating for compensation based on individual unemployability. 


CONCLUSIONS OF LAW

1. Rheumatoid arthritis of the hands, spine, hips, and knees 
to include as due to exposure to Agent Orange was not 
incurred in or aggravated by service; and service connection 
for rheumatoid arthritis as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2008).  

2. Peripheral neuropathy to include as due to exposure to 
Agent Orange was not incurred in or aggravated by service; 
and service connection for peripheral neuropathy as a chronic 
disease may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2008).  

3. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.16 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005 and in July 2006.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease or 
evidence of current disability; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  He was also informed on what was needed to 
substantiate a claim for service connection for herbicide 
exposure and for a total disability rating for compensation 
based on individual unemployability.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life).  

To the extent that the VCAA notice of the provisions for the 
effective date of the claims and of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in December 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service treatment 
records, VA records, and records of the Social Security 
Administration.  

A VA examination or a VA medical opinion was not obtained 
because of the lack of evidence to establish that the veteran 
suffered an event, injury, or disease in service, related to 
the claims of service connection.  38 C.F.R. 
§ 3.159(c)(4)(B).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran, who served for ninety days on active duty, 
develops arthritis or organic disease of the central nervous 
system, peripheral neuropathy, to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.



Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act and the Agent Orange Act of 1991, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

Factual Background

The veteran served in the Republic of South Vietnam from 
December 1969 to November 1970. 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of rheumatoid 
arthritis or peripheral neuropathy.  The records do show that 
the veteran was treated for malaria.  On separation 
examination, the spine and the upper and lower extremities 
were evaluated as normal as was the neurological evaluation. 

After service, records of a private physician disclose that 
in February 2000 the veteran was evaluated for progressive 
worsening of hand pain over a five year period.  In October 
2000, a bone scan suggested rheumatoid-type arthritis.  In 
January 2001, the veteran was seronegative for rheumatoid 
arthritis.  At the time, the veteran complained of spinal 
pain and pain in the hands, hips, and knees. 

Private medical records disclose that in June 2001 the 
veteran had persistent tingling and paresthesias of the hands 
and feet suggestive of early peripheral neuropathy.  In March 
2002, after a nerve conduction study and an EMG, the 
impression was peripheral neuropathy of the lower 
extremities. 

In his application for a total disability rating, dated in 
April 2005, the veteran stated that he last worked in March 
2000 and in September 2000 he became too disabled to work 
because of rheumatoid arthritis and peripheral neuropathy.  
He listed his work experience as mechanic and that he had 
completed high school.  

In October 2001, the Social Security Administration awarded 
the veteran disability benefits for rheumatoid arthritis from 
March 2000. 

In May 2005, the veteran's employer reported that the veteran 
last worked as a mechanic in March 2000 and thereafter was on 
disability retirement.  

In May 2007, the veteran testified that his rheumatoid 
arthritis and peripheral neuropathy were related to his 
service in Vietnam and that these, together with hearing loss 
and tinnitus, rendered him unemployable, as had been 
determined by the Social Security Administration.  

In a rating decision in October 2007, the RO granted service 
connection for tinnitus and assigned a 10 percent rating and 
for bilateral hearing loss and assigned a noncompensable 
rating, which are the only service-connected disabilities. 

Analysis

Service Connection

On the basis of the service medical records neither 
rheumatoid arthritis nor peripheral neuropathy was 
affirmatively shown to have been present during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

And as there is no competent evidence either contemporaneous 
with or after service that rheumatoid arthritis or peripheral 
neuropathy was noted during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, rheumatoid arthritis was first documented in 
2000 with a five-year history of progressive painful hands.  
Peripheral neuropathy was first documented in 2001.  In each 
instance, rheumatoid arthritis and peripheral neuropathy were 
first shown well beyond the one-year presumptive period after 
separation from service in 1970 for manifestations of 
arthritis or peripheral neuropathy as chronic diseases under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Also there is no competent evidence that relates either 
rheumatoid arthritis or peripheral neuropathy, first 
diagnosed after service beyond the presumptive period for a 
chronic disease, to an injury or disease of service origin.  
38 C.F.R. § 3.303(d).  

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe symptoms of joint pain and 
numbness of the hands and feet, neither rheumatoid arthritis 
nor peripheral neuropathy is a condition under case law where 
lay observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of either 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the questions involve a diagnosis, not capable 
of lay observation, and therefore medical in nature, and of 
medical causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony regarding the onset of 
rheumatoid arthritis or peripheral neuropathy during service 
or relating rheumatoid arthritis to malaria or peripheral 
neuropathy to carrying a 90 pound rucksack during service, as 
competent evidence to substantiate that the claimed 
disabilities were present coincident with service or 
otherwise were as related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The remaining questions are whether rheumatoid arthritis or 
peripheral neuropathy is associated with exposure to Agent 
Orange.  As the veteran served in Vietnam, it is presumed 
that he was exposed to Agent Orange.  

Neither rheumatoid arthritis nor peripheral neuropathy is 
disease associated with exposure to Agent Orange for which 
service connection on a presumptive basis is warranted under 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
The currently diagnosed peripheral neuropathy is not deemed 
to a disease for the reason that it is not shown to be either 
acute or subacute peripheral neuropathy, that is, it is not 
shown to have appeared within weeks or months of exposure to 
Agent Orange exposure as it was first documented in 2001.

Also, there is no competent evidence that the veteran's 
current rheumatoid arthritis and peripheral neuropathy are 
actually caused by exposure to Agent Orange.  Combee, 34 F.3d 
1039.  

As there is no competent medical evidence in favor of the 
claims and as the Board may consider only independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, and as there no such evidence favorable to 
the claims, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

Total Disability Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more.  38 C.F.R. § 4.16 

The veteran's only service-connected disorders are tinnitus, 
rated 10 percent disabling and bilateral hearing loss, rated 
noncompensably disabling.  Therefore the veteran does not 
meet the threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16. 



Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), the Board may refer the case to the VA 
Director of the Compensation and Pension Service for 
consideration of extraschedular consideration.  38 C.F.R. 
§ 4.16(b). 

As it is not shown that the veteran is unemployable due to 
service-connected tinnitus and bilateral hearing loss, there 
is no factual basis to refer the case for  an extraschedule 
rating under 38 C.F.R. § 4.16(b). 


ORDER

Service connection for rheumatoid arthritis of the hands, 
spine, hips, and knees is not established, and the appeal is 
denied. 

Service connection for peripheral neuropathy to include as 
due to exposure to Agent Orange is not established, and the 
appeal is denied. 

Entitlement to a total disability rating for compensation 
based on individual unemployability is not established, and 
the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


